Title: From Thomas Jefferson to Daniel Carroll Brent, 25 January 1807
From: Jefferson, Thomas
To: Brent, Daniel Carroll


                        
                            Dear Sir
                            
                            Washington Jan. 25. 07.
                        
                        Not knowing whether the prisoners are in your custody or still in that of the military, I take the liberty
                            of inclosing you an open letter for Dr. Bollman. be so good as to read the letter, & if he is in your possession, seal
                            & deliver it to him. if he is still in possession of the military, ask the favor of Colo. Wharton also to read the
                            letter, seal it, & deliver it to Dr. Bollman. his answer to me he will of course seal, because of the confidence on
                            which it is given. I salute you with friendship & respect
                        
                            Th: Jefferson
                     
                        
                    